PHELPS, J.
It appears from the pleadings in this case that a joint committee of the City Council has been duly appointed for the express purpose of investigating the alleged abuses referred to in the petition, and that the investigation by that committee is now actually pending. This committee is the authorized and official representative of the whole body of corporators, it has unquestioned and conceded power to obtain all the information required by the petitioners, it has the aid of counsel and other professional assistance, and moreover there is no suggestion of anything like bad faith or partisan purpose, on the contrary, it is conceded that the movement emanates from both political parties. A competent and fair tribunal having already assumed jurisdiction in the premises, it would be unnecessary, if not improper, for this Court to interfere at the instance of one or more individual corporators, and assume cognizance of identically the same subject matter.
Such interference, under the circumstances stated, would not, in my judgment, be a wise exercise of the judicial discretion entrusted to this Court. The demurrer must therefore be overruled.